DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 10/25/2021.

Terminal Disclaimer
The terminal disclaimer filed on 10/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 7,886,069 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 is being considered by the examiner.

Status of Claims
	In Applicant’s amendment filed on 10/25/2021, claims 1, 3, 12 and 23 have been amended; claims 1-29 remain pending.

Response to Arguments
Double Patenting Rejection


Rejections of Claims Under 35 U.S.C. §112(b)
	The previous rejections of claims 1-3, 5-11, 12-14, 16-22, and 23 under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention because of the lack of antecedent basis associate with claim elements recited in claims 1, 12 and 23 are hereby withdrawn in view of Applicant’s amendment and remarks dated 10/25/2021.

Rejections of Claims Under 35 U.S.C. §103
	Applicant’s arguments for claim 1, previously rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication number 2006/0037057 by Xu
et al. ("Xu"), in view of U.S. Patent Publication number 2007/0162611 by Yu et al.
("Yu"), have been fully considered but are found not persuasive.
	Applicant argues that the cited references do not disclose or suggest a method that maintains, using a download manager, a mask indicating buffered portions of media and identifies, using the download manager and based upon a mask, at least one particular portion of media corresponding to media required to play the media sequence in accordance with the seek instruction that has not been buffered at the playback device.  See Applicant’s remarks pages 11-12.
maintains a download index, the index contains an entry for each video and audio segment, and each entry contains a bit that specifies whether the segment has been downloaded or not.  Here, the download index containing an entry for each video and audio segment, wherein each entry contains a bit specifying whether the segment has been downloaded or not, clearly reads on “a mask indicating downloaded portions of media”.  Furthermore, the client’s logic associated with downloading of video segments in Yu reads on “a download manager”.  In para. 0071, Yu further discloses that the client (using logic associated with downloading media segments), stores the downloaded segments/file in memory or in hard drive space, i.e., downloaded segments in Yu are buffered.  Therefore, Yu teaches “maintaining, using the download manager, a mask indicating buffered portions of media” as claimed in claim 1.

	
	With respect to Applicant’s argument that the cited references do not disclose or suggest “identifies, using the download manager and based upon a mask, at least one particular portion of media corresponding to media required to play the media sequence in accordance with the seek instruction that has not been buffered at the playback device”, the Examiner notes that this limitation is not recited the claim 1 as currently presented.  Therefore, Applicant’s argument is moot.
	On the other hand, the Examiner further notes that the combination of Xu in view of Yu, specifically Yu also teaches the limitation “requesting, from a remote server using the download manager and based upon the mask, at least one particular portion of media corresponding to media required to play the media sequence in accordance with the seek instruction that has not been buffered at the playback device” as claimed in claim 1.  For instance, Yu in Fig. 8, particular box 865, and paras. 0075 and 0077-0078 discloses client 105 requests from remote server 101, using the logic associated with downloading media 

	In page 12 of Applicant’s remarks, Applicant further argues that the combination of Xu and Yu is improper because a modification of the system described in Xu to use the mask from Yu would change the principle of operation of the prior art invention being modified.  In particular, Applicant argues that Xu is a system designed to use client byte range request such that an intelligent server is not required; and in order to use the mask described in Yu, the server would then have to be further modified to interpret time range requests and able to identify corresponding segment of the different files in order to return segments accordance with the seek instructions and mask of Yu.
	In response, Applicant argument is noted; however, the Examiner disagrees with the argument.  First, the Examiner notes that combining the teaching of Yu for maintaining a mask (download index information) in order to track which media segments have been 
	The Examiner further notes that Applicant’s assertion that Xu is a system designed to use client byte range request such that an intelligent server is not required is false.  For example, in para. 0016 Xu clearly discloses that the server is an intelligent server that includes selection means for selecting appropriate I-frames in the server, which I-frames are sent to the client/player in response to the HTTP GET command.  In para. 0015, Xu also discloses the server includes logic (intelligence) to generate an index file containing mapping table to transmit to the client side.  Therefore, Applicant’s assertion that Xu is a system designed to use client byte range request such that an intelligent server is not required is false.


	In response, Applicant’s argument is noted; however, the Examiner disagrees with the argument.  For instance, Yu in Fig. 8, particular box 865, and paras. 0075 and 0077-0078 discloses client 105 requests from remote server 101 to download a particular media segment of media corresponding to media required to play the media sequence in according with user’s instruction to view a different location in the media file (a seek instruction) that has not yet been downloaded at the client device, wherein the requesting for a segment of the media that has not yet been downloaded is based on the download index (the mask) maintained by the client 105 indicating that the segment has not yet been downloaded, see Yu para. 0073.  Therefore, Yu teaches requesting, from a remote server using the download manager and based upon the mask, at least one particular portion of media corresponding to media required to play the media sequence in accordance with the seek instruction that has not been buffered at the playback device, as claimed in claim 1.
	
	Finally, Applicant also argues that “neither the cited references nor any combination of them disclose of suggest a method that maintains a mask indicating buffered portions of media and identifies a portion of media that has not been buffered based upon the mask” (see Applicant remarks, page 13, second paragraph).
	In response, Applicant’s argument is noted; however, the Examiner disagrees.  As disclosed in paras. 0073 and 0071 of Yu, Yu clearly teaches a method that maintains a 

	For the reasons described above, Applicant’s arguments for claim 1 is found not persuasive.

Allowable Subject Matter
Claims 4, 8, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-29 are allowable.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9-13, 17, 18 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu (US 2006/0037057) in view of Yu et al. (US 2007/0162611), hereinafter “Yu”.
Claim 1 – Xu teaches a method of playing back media content using a playback device comprising a processor, memory, and a network connection, the method comprising [Abstract, Fig. 1, and ¶0017-¶0019:  client/player must include a processor, memory (to receive/store the index file), and a network connection to receive data from the server]: 
obtaining an index to a selected media sequence using a file parser [¶0015-¶0016 and/or ¶0019-¶0021:  client/player obtains index information in the index file transmitted from the server, the client/player uses metadata (index) to determine the range of HTTP GET for video sequence selected by the player/user, hence the client/player includes a file parser to parse the index file], wherein the playback device 
requesting, using the download manager, portions of media required to play the media sequence from a starting location via the network connection of the playback device [¶0015-¶0021:  client/player, using logic that issues HTTP GET command (download manager), to download the portions of the video required to play the video sequence from the start point of the requested time/byte range via the network connection from the client/player to the server]; 
receiving, using the download manager, the requested portions of media via the network connection of the playback device [¶0015-¶0021, e.g., ¶0016 and ¶0017]; 
playing back, using the playback engine, at least one of the portions of media [e.g., ¶0016 and/or ¶0019-¶0021: client/player plays back the received portions of the video];
receiving, using the playback engine, a seek instruction via a user interface [¶0019-¶0020:  user performs a Seek operation]; 	
requesting, from a remote server using the download manager, at least one particular portion of media corresponding to media required to play the media sequence in accordance with the seek instruction at the playback device [¶0016 and ¶0019-¶0020]; and 

However, in an analogous art, Yu teaches buffering, using the download manager, the received portions of media pending commencement of playback [¶0071-¶0073:  client stores (buffers) received portions of the media in a file in memory and/or disk pending commencement of playback]; 
maintaining, using the download manager, a mask indicating the buffered portions of media [¶0073: the client maintains a download index, the index contains an entry for each video and audio segment, and each entry contains a bit that specifies whether the segment has been downloaded or not]; 
playing back, using the playback engine, at least one of the buffered portions of media [e.g., ¶0074]; 
requesting, from a remote server using the download manager and based upon the mask, at least one particular portion of media corresponding to media required to play the media sequence in accordance with the seek instruction that has not been buffered at the playback device [Fig. 8, particularly box 865, ¶0061, ¶0073, ¶0075 and ¶0077-¶0078: client 105 requests from remote server 110 to download using the download manager), a particular segment of media corresponding to media required to play the media sequence in according with user’s instruction to view a different location in the media file (a seek instruction) that has not yet been downloaded (not yet buffered) at the client device, the requesting for a segment of the media that has not yet been 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique for discontinuous download of media files using index information for tracking of which segments have been downloaded and which have not, as taught by Yu, and the technique for obtaining portions of video content from a remote server and enabling trick play modes using HTTP GET taught by Xu to enhance the user experience by enabling the user to play the media content from any location of the media file, including sections of the media file that the initial download has not yet reached, while providing the user with the appearance and functionality of having the media file immediately for viewing (see Yu ¶0005).   

Claim 2 – Xu in view of Yu, specifically Xu, teaches  identifying the portions of media required to play the media sequence from the starting location based on the obtained index and the identified starting location [e.g., ¶0016 and/or ¶0019-¶0021].  

	Claim 6 – Xu in view of Yu, specifically Yu, teaches storing a file map containing the mask indicating the buffered portions of media [¶0073 and ¶0071: client maintains download index containing a mask that lists which segments have been downloaded and which have not yet been download, downloaded segments are stored in memory (buffered)] and a data file containing the downloaded portions of the media file [¶0071: aggregate file containing the downloaded portions of the media file].

	Claim 7 – Xu in view of Yu, specifically Yu, further teaches storing received portions of media in the data file [¶0071-¶0072: storing the received segments of media in the aggregate file]; and 
	outputting the stored data file when all portions of the media file have been downloaded [¶0071:  outputting the entire file to disk after the entire file is completely downloaded and stored in memory].

	Claim 9 – Xu in view of Yu, specifically Xu, teaches the remote server is a standard HTTP server [¶0014].

	Claim 10 – Xu in view of Yu, specifically Yu, further teaches the media for the media sequence is stored in a single file using a container format that utilizes chunks [Fig. 5A and ¶0024].

	Claim 11 – Xu in view of Yu, specifically Yu, also teaches each portion of media corresponds to a chunk [Fig. 5A, and ¶0024 and ¶0063-¶0064], wherein requesting the at least one particular portion of media required to play the media in accordance with the user instruction comprises maintaining a list of index entries for requested chunks [¶0070-¶0073].

	Claim 12 is directed to similar limitations as in claim 1 above and hence, is considered accordingly.

	Claims 13, 17, 18 and 20-22 are directed to similar limitations as in claims 2, 6, 7 and 9-11 above, respectively.  Hence, claims 13, 17, 18 and 20-22 are considered accordingly.

Claims 3, 5, 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu (US 2006/0037057) in view of Yu (US 2007/0162611) as applied above, and further in view of Nixon et al. (US Patent No. 6,633,688), hereinafter “Nixon”.
	Claim 3 – the combination of Xu in view of Yu teaches requesting a portion of media using the download manager [see Xu ¶0015-¶0016; alternatively, see Yu ¶0061].
	Xu in view of Yu is silent regarding flushing a request for previously requested portion of media, upon determining that the previously requested portion of media is no longer required.
	However, in an analogous art, Nixon teaches upon determining that at least one previously requested portion of media is no longer required, flushing a request for the at least one previously requested portion of media using the download manager [Fig. 8, col. 12 lines 17-45:  client emits a stream of requests to the server to cancel (image data) blocks that are no longer needed].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique for providing content data from servers to clients, whereby clients streams requests for content data required for viewing and request for cancellation of previously requested content data, taught by Yu, 

	Claim 5 – the combination of Xu in view of Yu in view of Nixon as applied above, specifically Nixon, teaches maintaining a queue of requested portions of media, wherein flushing the request for the at least one previously requested portion comprises flushing the queue of requested portions of media [col. 12, lines 48-60].

	Claims 14 and 16 are directed to similar limitations as in claims 3 and 5 above, respectively.  Hence, claims 14 and 16 are considered accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423